Citation Nr: 1635180	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  09-22 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for squamous cell invasive urethral carcinoma, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1967 to April 1969.  Service in Vietnam is indicated by the record.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for squamous cell invasive urethral carcinoma.  In October 2008, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in April 2009.  The Veteran filed a Substantive Appeal (VA Form 9) in May 2009 and did not request a hearing before the Board.

In August 2013 and December 2015, the Board remanded the Veteran's claim.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Squamous cell invasive urethral carcinoma was not manifest during service, was not manifest within one year of separation from service, and is not etiologically related to service, to include exposure to herbicides including Agent Orange.


CONCLUSION OF LAW

The criteria for service connection for squamous cell invasive urethral carcinoma have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for squamous cell invasive urethral carcinoma.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

The Board previously remanded this claim in August 2013 and December 2015 for the (AOJ) to provide the Veteran with a VA examination to determine the etiology of his urethral cancer.  Pursuant to the Board's remand instructions, a VA examination was provided and a medical opinion was obtained as to the etiology of the Veteran's urethral cancer.  The Veteran's claim was most recently readjudicated via an April 2016 supplemental statement of the case (SSOC).    

Accordingly, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In a letter mailed to the Veteran in December 2007, VA satisfied this duty.  

VA also has a duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes statements from the Veteran, service treatment records, as well as VA and private treatment records.  

The Veteran was afforded a VA examination for his urethral cancer in September 2013 with an addendum opinion obtained in February 2016.  The examination report reflects that the examiner interviewed and examined the Veteran, and the examination and opinion reports reflect that the examiners reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination report with addendum opinion is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.  Accordingly, the Board will proceed to a decision.

Service connection for squamous cell invasive urethral carcinoma

The Veteran contends that he has urethral cancer that is related to his service, to include in-service exposure to herbicides.  Service personnel records show the Veteran served in the Republic of Vietnam from April 1968 to April 1969; thus, exposure to herbicides is conceded.  The Veteran also contends that his urethral cancer is alternatively related to arsenic exposure (Agent Blue) during his service in Vietnam.  See the Veteran's Informal Hearing Presentation (IHP) dated November 2015.  Further, during a VA examination dated September 2013, the Veteran reported that about one month after discharge from the military he found a growth coming out of the meatus of the penis.  The examiner noted further that the Veteran had the tip of the penis removed and circumcision was performed as well.  The Board notes that, in a November 2008 statement (received in December 2008), the Veteran alleges that the physician who performed the surgery told the Veteran that the "cyst" "was caused probably from lack of available hygiene and exposure in Vietnam."  In addition, the Board notes that, in its November 2015 IHP, the Veteran's representative contends that the Veteran's physicians "state that there was allegedly a history of treatment for urinary tract infections while in service."  This appears to be based on a statement by N.S., M.D. of A.U.C., the Veteran's private urologist, in a May 2012 letter (received in June 2012) that the Veteran reported that during his time in Vietnam, "he had developed chronic irritative symptoms at the level of the foreskin and glands [sic]."  
 
Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including malignant tumors, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2015).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board initially notes that the record does not reflect medical evidence showing any manifestations of urethral cancer during the one-year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints or findings consistent with this disability until 2005 (more than 35 years after his separation from active service).  Accordingly, service connection is not warranted on a presumptive basis as to this claim.  38 C.F.R. §§ 3.307, 3.309.  

Having determined that presumptive service connection is not warranted, the Board's inquiry turns to whether service connection on a direct basis is warranted.  

With regard to element (1), current disability, the medical evidence documents diagnosis of squamous cell carcinoma of the urethra.  See, e.g., a VA examination report dated September 2013.

With respect to element (2)-including in-service disease in particular, the Board notes that the Veteran's service treatment records are absent complaints of or treatment for symptoms related to urethral cancer, to include genitourinary pain.  Indeed, his April 1969 separation examination revealed a normal genitourinary examination and the Veteran denied any genitourinary problems.    

Concerning in-service injury, the Board concedes the Veteran's in-service exposure to Agent Orange.  Of particular importance in this regard is the fact that service personnel records confirm the Veteran's service in the Republic of Vietnam.  His exposure to herbicides is, therefore, presumed.  See 38 U.S.C.A. § 1116(f). 

According to 38 C.F.R. § 3.309(e) (2015), urethral cancer is not one of the listed diseases as presumptively related to herbicide exposure.  Therefore, this disability may not be presumed to be related to herbicide exposure.  Despite the lack of presumptive service connection, service connection based on direct causation may still be established pursuant to Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran has also contended that his urethral cancer is related to arsenic exposure during his service in Vietnam as well as experiencing urinary tract infections (UTIs) in service.  As indicated above, his service treatment records are negative for any history, treatment, or diagnosis of symptoms related to urethral cancer.  However, the Veteran is competent to attest to experiencing exposure to arsenic and UTIs.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran as a lay person is competent to report the circumstances of these incidents.  Moreover, the Board finds the Veteran credible with regard to these reports, and concedes that the Veteran was exposed to arsenic during service and also experienced UTIs.  

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current urethral cancer is related to his service.

Specifically, the Veteran was afforded a VA examination in September 2013.  After examination of the Veteran and review of his claims folder, the VA examiner diagnosed the Veteran with squamous cell carcinoma of the urethra with the date of diagnosis as 2005.  The Veteran's claims folder was thereafter referred to another VA examiner in February 2016 for a medical opinion as to the etiology of the urethral cancer.  

The February 2016 VA examiner documented review of the Veteran's claims folder as well as review of the Veteran's in-service herbicide and arsenic exposure as well as his report of experiencing UTIs during service.  As to whether the Veteran's penile growth that was removed shortly after discharge from service was incurred in, caused by, or etiologically related to service, to include herbicide exposure or other environmental exposure, the February 2016 VA examiner could not render an opinion without resort to speculation.  The Board notes that in finding that it is speculative as to whether the Veteran's postservice removal of penile growth is a result of his service, the VA examiner provided a rationale for his conclusion.  Specifically, the examiner's rationale for this conclusion was based on his finding that there is no record of the growth, and there is a broad differential of possible causes.  Without pathology or medical records, it would be speculation to try to state what the growth was, or when the growth occurred.  The Board notes that these records from around the time of the Veteran's separation in 1969 are unavailable.  Therefore, the Board finds that in qualifying his opinion with sufficient rationale, to include review of the Veteran's claims folder and his medical history, another remand is unnecessary for further development.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As to whether the Veteran's urethral carcinoma was incurred in, caused by, or etiologically related to the Veteran's service, to include herbicide exposure or other environmental exposure, the examiner opined that there is not evidence of a causative relationship between Agent Orange and urethral cancer.  The examiner reported that cancers of the urethra and paraurethral glands and other unspecified urinary cancers are infrequently reported separately in medical studies due to rarity, and although somewhat different in type, any findings on these cancers would be reported in the section on bladder cancer.  In regards to risk factors for, or symptoms of, urethral cancer in service, the examiner noted that penile cancer is rare, occurring in about 1,300 men/year (as compared to more than 50,000 men with bladder cancer).  He noted that the risk factors include: human papilloma virus (no findings of this in service treatment records), increasing age, tobacco use, and age of circumcision as not being circumcised is a risk factor for this cancer, and the longer someone goes without circumcision suggests a greater risk.  The examiner noted that although the Veteran was uncircumcised during service, this was unlikely to be the cause of the cancer considering the years prior to service with no genitourinary symptoms as well as consideration of the other aforementioned risk factors.  In this regard, the Board notes that the Veteran has reported using tobacco products, in particular 1 pack/day.  See a VA treatment record dated December 2008.  The examiner also noted no findings of phimosis or genital warts during service.  

With regard to the Veteran's reported UTIs, the examiner noted that this appears to be a minor risk factor; therefore, the Veteran's reported UTIs during service would less likely than not cause the current urethral cancer given the greater risk factors of age and smoking as well as the impossibility of determining the risk pertaining to the years of service as opposed to the other years.  The examiner further reported that while long term inflammation may increase the risk, without records documenting the severity or chronicity of such, it would be speculative to determine if irritative symptoms during service caused the current urethral cancer.  However, as previously indicated, he determined that it is less likely than not that the Veteran's reported UTIs during service caused the current urethral cancer.

With respect to the Veteran's claimed arsenic exposure, the examiner noted a study from northeastern Taiwan which presented evidence that there is an association between high levels of arsenic and bladder cancer, although there is insufficient evidence to determine whether the Veteran's exposure to arsenic in Vietnam caused the current urethral cancer.  The examiner noted a study from 2007 that researched levels of arsenic in the Mekong and Red River Delta in Vietnam, and estimated South Vietnam's arsenic level to be 39 microg/L which is likely higher than it was 40 years ago due to increased population.  Even using these numbers, the examiner opined that it would be unlikely that the Veteran's service caused enough arsenic exposure to significantly increase his risk of genitourinary cancer.  Accordingly, the examiner did not find evidence to support an exposure, symptom, or event during the Veteran's service that was at least as likely as not the cause of his current urethral cancer.

The September 2013 VA examination report with February 2016 addendum opinion was based upon thorough examination of the Veteran and analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the February 2016 VA examiner's opinion is consistent with the Veteran's documented medical history, which is absent any report of symptomatology consistent with urethral cancer for more than 35 years after service.  The VA examiner also considered the Veteran's postservice removal of growth on the penis which he did not find related to service as well as the Veteran's in-service herbicide and arsenic exposure and reported UTIs and determined that these incidents did not cause the current urethral cancer.

The Board observes that in the November 2015 IHP, the Veteran's representative referenced the medical article entitled "Arsenic in drinking water and risk of urinary tract cancer: a follow-up study from northeastern Taiwan" in support of the claim that the Veteran's in-service arsenic exposure caused the current urethral cancer.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses].  However, although this article indicates that exposure to arsenic can cause urethral cancer, it does not indicate that the Veteran's specific exposure to arsenic in Vietnam caused his urethral cancer.  In any event, the article submitted by the Veteran is of a general nature and does not contain any information or analysis specific to the Veteran's case.  Furthermore, as discussed above, the February 2016 VA examiner specifically considered the Veteran's reported exposure to arsenic and concluded after consideration of the Veteran's medical history that his reported exposure to arsenic did not cause his current urethral cancer.  As such, the Board finds the medical article submitted by the Veteran to be of no probative value with regard to a nexus between the Veteran's urethral cancer and his service.

The Board notes N.S., M.D., the Veteran's private physician, has submitted multiple letters indicating that "there is a high likelihood that some form of chemical exposure and subsequent surgery may be somehow correlated with the development of this very aggressive penile carcinoma."  Dr. N.S. further noted that he was "suspicious that potential chemical exposure may have been brought on by [the Veteran's] service during the Vietnam War era."  Crucially, however, Dr. N.S. has not provided a rationale for the opinion.  Moreover, there is no indication that Dr. N.S. reviewed the Veteran's service treatment records, which as discussed above, are absent complaints of or treatment related to urethral cancer.  As such, the Board finds that opinion to be of no probative value.  See Hernandez -Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  On the contrary, as discussed above, the February 2016 VA examiner reviewed the Veteran's medical history to include the service treatment records and determined that the Veteran's exposure to herbicides and arsenic as well as other environmental factors did not cause the current urethral cancer.     

In addition, with regard to the Veteran's contention that his urethral cancer is related to his in-service herbicide exposure, while there is a current disability and in-service exposure to herbicides, the competent and probative evidence does not indicate that his urethral cancer may be related to that exposure.  Specifically, in addition to the negative opinion provided by the February 2016 VA examiner, The Board notes that pursuant to Section 3 of the Agent Orange Act of 1991, Pub. L. No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs (Secretary) entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there was a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-608 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); 74 Fed. Reg. 21,258-260 (May 7, 2009). 

Also, in December 2013, the NAS issued Veterans and Agent Orange: Update 2012 (Update 2012).  A determination was made by the Secretary, based upon Update 2012 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for urinary bladder cancer or cancer of the penis.

As discussed above, according to 38 C.F.R. § 3.309(e) (2015), urethral cancer is not one of the listed diseases as presumptively related to herbicide exposure.  Therefore, the evidence (including the Secretary's determination based on the National Academy of Sciences' findings discussed above) indicates a non-relationship between the Veteran's urethral cancer and in-service herbicide exposure.  The Board finds that the report of the NAS is of great probative value in evaluating the Veteran's claim.  Its conclusions are based on nationwide, peer-reviewed studies conducted over time with specific focus on the veteran population.  The competent evidence of record does not contradict the findings.  Therefore, the Board finds that the evidence does not support a nexus between the Veteran's service and his current urethral cancer.    

Moreover, to the extent that the Veteran asserts that his urethral cancer is related to his service, the Board observes that lay people are competent to testify to visible or otherwise observable symptoms of disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, in this case, the Veteran's statements that he has urethral cancer that is due to service relates to an etiological question as to an internal, not directly observable disease, unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  Compare Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  The lay statements of the Veteran concerning a relationship between his urethral cancer and service are therefore not competent in this regard.  

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  However, the first postservice evidence of complaint of, or treatment for, symptoms associated with urethral cancer is not until 2005.  See the September 2013 VA examination report.  This was more than 35 years after the Veteran left service in April 1969.  The Board also reiterates that the April 1969 separation examination documented a normal genitourinary examination as well as the Veteran's denial of symptoms associated with urethral cancer.  His April 1969 separation examination from service as well as the February 2016 VA opinion contradict any current assertion that his current urethral cancer was manifested during service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, element (3) is not met, and the Veteran's claim fails on this basis.  In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for squamous cell invasive urethral carcinoma.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for squamous cell invasive urethral carcinoma, to include as due to herbicide exposure is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


